Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/16/2019, 4/7/2020, 8/3/2020, 9/30/2020 was filed after the mailing date of the instant application on 5/15/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


a display detection module to:
a viewer personalization module to:
in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim 1, 3-7, 9, 11-13, 15, 17-19  is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Osterhout et al. USPGPUB 20120194420.  


In reference to claim 1:
Osterhout et al. teaches a user viewing device usable to view a personalized image generated by a display device, the user viewing device comprising: 
a display detection module to determine whether the display device is in a proximity to the user viewing device, where the display detection module is an internal module of the device of Osterhout and where the device determines whether the display device, a billboard (Figure 18, [0524, 0528-0529] is in proximity to the user viewing device, a pair of Smartglasses within proximity of a display device, Osterhout et al. [0524, 0527-0529] see also [0525-0526], Figures 18, 19
 a viewer personalization module to (i) communicate with the display device to authorize the user viewing device to view a personalized image generated by the display device in response to a determination that the display device is in the proximity and (ii) establish, with the display device, a display protocol usable by the user viewing device to view the personalized image;  and a viewer display module to facilitate the viewing of the personalized image by a user of the user viewing device based on the display protocol, where the viewer personalization module communicates with the display device to authorize a personalized image in the form of an Augmented Reality to personalize an advertisement offer to be viewed by the smart glasses, when it is determined that a user is within proximity of the digital billboard, and where the viewer display module facilitates viewing of such personalized offer, and the display protocol is an augmented reality display protocol.   Osterhout et al. [0524, 0527-0529] see also [0525-0526], Figures 18, and where the Augmented Reality display protocol is usable by the user viewing device, the smart glasses to view the personalized offer, and where such viewer display module to facilitqte the actual viewing of the personalized offer by the wearer of the smart glasses is performed.  Osterhout et al. [0524, 0527-0529] see also [0525-0526], Figures 18,
Examiner’s comment:  Figure 18 reveals an example of a billboard such as discussed in [0526-0527]  personalized offers viewable only to a user via Augmented Reality in their eyepieces may include “virtual cash promotions”, branded images based on the user’s time, geography, and pattern of things a user has interacted with [0524], moreover a user may receive custom billboards in [0526] as a user walks by such a billboard.

In reference to claim 3:
Osterhout et al. teaches the user viewing device of claim 1, further comprising a display, and wherein to facilitate the viewing of the personalized image comprises to control the display of the user viewing device to display the personalized image on the user viewing device based on the display protocol, where the display is a billboard, and wherein to facilitate the viewing of the personalized image comprises controlling the smart glasses display of the user to display the personal offer based on the display protocol, Augment Reality.  Osterhout et al. [0524, 0527-0529] see also [0525-0526], Figures 18
 
In reference to claim 4:
Osterhout et al. teaches the user viewing device of claim 1, further comprising a viewing lens, and wherein to facilitate the viewing of the personalized image comprises to control the viewing lens of the user viewing device based on the display protocol to enable the user to view the personalized image displayed by the display device, where the viewing device of claim 1 further comprises a viewing lens, such viewing lens being a lens of the smart glasses system.  See Figures 6-7, and to facilitate viewing of the personalized image comprises controlling the viewing lens of the user viewing device based on the display protocol, where such facilitating comprises the viewing of personalized advertisements or custom billboards via an Augmented Reality protocol into a user’s smartglasses lens.   Osterhout et al. [0524, 0527-0529] see also [0525-0526], Figures 18
 
In reference to claim 5:
where to facilitate viewing of the personalized image comprises controlling the viewing lens of the user viewing device based on the display protocol, where such facilitating comprises the viewing of personalized advertisements or custom billboards via an Augmented Reality protocol into a user’s smartglasses lens, and where such facilitating further comprises doing so based on a user’s proximity to such billboard.     Osterhout et al. [0524, 0527-0529] see also [0525-0526], Figures 18
 

In reference to claim 6:
Osterhout et al. teaches the user viewing device of claim 1, wherein the display protocol comprises a display protocol (i) usable by the display device to obscure the personalized image on the display device and (ii) usable by the user viewing device to unobscured the personalized image on the user viewing device, where the display protocol is an augmented reality protocol, usable by the display device to obscure the personalized image, and usable by the user viewing device to view the unobscured personalized offer.  See in particular, [0528, 0524], the obscured personalized image being a graffiti visual, or a code, and upon a user coming within a distance the user receives the billboard advertisements but only those based on certain user profiles.  See additionally personalized offers in [0524, 0526]  see more generally Osterhout et al. [0524, 0527-0529] see also [0525-0526], Figures 18


In reference to claim 7:
Osterhout et al. teaches the user viewing device of claim 1, further comprising a viewing lens, wherein the viewing lens comprises an adjustment mechanism to adjust a visual characteristic of the lens, and wherein the display protocol comprises a control protocol to control the adjustment mechanism of the viewing lens, where the viewing lens comprises adjustment mechanisms to adjust a visual characteristic of the lens such as via brightness or projected area of the billboard.  See also other possible adjustments in [0524] including position of the display and viewing angle.  Osterhout et al. [0528, 0527-0529] see also [0524-0526], Figures 18
 

Claim 9 is substantially similar to claim 1 and is rejected for the same reasons.  
Claim 11 is substantially similar to claim 4 and is rejected for the same reasons.  
Claim 12 is substantially similar to claim 5 and is rejected for the same reasons.  
Claim 13 is substantially similar to claim 7 and is rejected for the same reasons.  

Claim 15 is substantially similar to claim 1 and is rejected for the same reasons.  
Claim 17 is substantially similar to claim 4 and is rejected for the same reasons.  
Claim 18 is substantially similar to claim 5 and is rejected for the same reasons.  
Claim 19 is substantially similar to claim 7 and is rejected for the same reasons.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPUB 20120194420 in view of official notice of encryption/decryption.

10.	Claims 8, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPUB 20120194420 in view of official notice of authentication/authorization.



In reference to claim 2:
Osterhout et al. does not explicitly teaches the user viewing device of claim 1, wherein to facilitate the viewing of the personalized image comprises to decrypt an encrypted personalized image based on the display protocol. 



It would have been obvious to one of ordinary skill in the art before the effective filing date to encrypt the personalized image when transmitting such image to the user viewing device and then decrypting such image during the facilitating of the viewing of the augmented reality image of Osterhout et al. in order to prevent the compromise of a user’s personalized information, such as user account information, location, and items recently interacted with, (Osterhout et al. [0524, 0529]) in the personalized advertisement.  



In reference to claim 8:
Osterhout et al. does not explicitly teach the user viewing device of claim 1, wherein the display protocol is usable by the user viewing device to view the personalized image on a display of the display device, wherein the display protocol prevents viewing of the personalized image on the display of the display device by unauthorized viewing devices and allows viewing of a public image on the display of the display device by unauthorized viewing devices. 

More specifically, there is no positive recitation on an overt preventing of the viewing of the personalized image on the display of the display device by unauthorized viewing devices.  

Osterhout et al. [0524, 0527-0529] see also [0525-0526], Figures 18


The Examiner takes official notice that Authorization/Authentication was well known before the effective filing date.  Authorization/Authentication in the art of computing comprises authenticating the identity of a user and ensuring that only the information within the ambit of the authenticated user’s authorization may be granted to such user. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to prevent the viewing of the personalized image on the display of the display device by unauthorized viewing devices and only authorizing the proper owner of the account to view their own personalized billboard/advertisement or other images, in order to provide the benefits of maintaining a user’s privacy when making personalized advertisements or offers, while allowing a business to specifically target such user, leading to more successful advertising.  For example, it simply makes no sense to allow one user the ability to view the “virtual cash” account of another user with respect to their own client account.  



Claim 10 is substantially similar to claim 2 and is rejected for the same reasons.  
Claim 16 is substantially similar to claim 2 and is rejected for the same reasons. 

Claim 14 is substantially similar to claim 8 and is rejected for the same reasons.  
Claim 20 is substantially similar to claim 8 and is rejected for the same reasons.  



Conclusion
9.	The following art not relied upon is made of record:
USPGPUB 2009/0061901 teaches a method of a personal augmented reality system of advertising.
USPGPUB 2012/0054001 teaches a geo-fenced virtual scratchcard.
USPGPUB 2018/0232769 teaches a method of providing personalized offers to users via a display.
USPGPUB 2019/0295551 teaches a method of proximity based engagements with digital assistants.
USPGPUB 2014/0188616 teaches a method of a mobile billboard structure with a smartboard app messaging interface.
4/21/2017, FESPA, “Turning the whole world into an interactive billboard with AR”, https://www.fespa.com/en/news-media/features/turning-the-whole-world-into-an-
Noyola et al., Spring 2015, Stanford University is a paper teaching one possible implantation of a virtual billboard.  https://web.stanford.edu/class/cs231m/projects/final-report-noyola-stanko.pdf


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HO whose telephone number is (571)270-7862.  The examiner can normally be reached on 11-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/Thomas Ho/
Examiner AU 2494

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494